211 F.3d 1046 (7th Cir. 2001)
Angel Carrera-Valdez,    Petitioner-Appellant,v.Brian Perryman, District Director,  Immigration and Naturalization Service,    Respondent-Appellee.
No. 99-1497
In the  United States Court of Appeals  For the Seventh Circuit
Submitted March 27, 2000
Decided May 2, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98-C-0687-S--John C. Shabaz, Chief Judge.
Before Coffey, Easterbrook, and Evans, Circuit Judges.
Easterbrook, Circuit Judge.


1
Angel Carrera-Valdez  came to the United States in 1980 during the  Mariel boatlift exodus from Cuba. Many of the new  arrivals had been convicted of crimes in Cuba,  which opened its prisons for those willing to  emigrate. Carrera is one of these convicts:  shortly before leaving Cuba, he had been  sentenced to 20 years' imprisonment for robbery.  After arriving in the United States, Carrera was  released on parole pending a decision concerning  his immigration status, and he commenced a new  criminal career, from which four convictions have  resulted: auto theft, assault, and two (a year  apart) for distributing cocaine. Each conviction  has been followed by the revocation of Carrera's  immigration parole, and after a time he has been  re-released, only to commit a new crime and come  back to federal custody. (On one occasion Carrera  escaped from custody, committed a new crime, and  was recaptured. Oddly he was not prosecuted for  the escape.) In 1990 a final administrative order  excluded Carrera from the United States on the  basis of his criminal record, see 8 U.S.C.  sec.1182(a), but Cuba has refused to accept his  return. He has been in federal prison since 1995  because the INS, having concluded that he is  incorrigible, has refused to parole him into the  general population yet again.


2
Now being held at Oxford, Wisconsin, Carrera  asked the district court to issue a writ of  habeas corpus requiring his release until Cuba  takes him back. But the court concluded that it  lacked jurisdiction and dismissed Carrera's  petition, relying on 8 U.S.C. sec.1252(g), which  was added to the Immigration and Nationality Act  in 1996. Two opinions issued after the district  court's decision establish that this was  mistaken, and that 28 U.S.C. sec.2241 authorizes  a district court to consider Carrera's petition.  Reno v. American-Arab Anti-Discrimination  Committee, 525 U.S. 471 (1999); Parra v.  Perryman, 172 F.3d 954 (7th Cir. 1999). The INS  does not defend the district court's decision;  instead, it contends here (as it did in the  district court) that the petition fails on the  merits.


3
Section 1252(g), which applies to older  exclusion orders (while other features of the  1996 legislation, such as sec.1252(b)(9), do  not), forecloses review of "the decision or  action by the Attorney General to commence  proceedings, adjudicate cases, or execute removal  orders against any alien under this chapter."  Carrera did not ask the district court to block  the commencement or adjudication of a case, nor  did he protest the execution of a removal order.  Just like Parra, Carrera wants review of his  placement pending his transfer to another nation,  and nothing in sec.1252(g) precludes review of  the decision to confine Carrera until then. But  just as in Parra it is unnecessary to remand,  because release, the relief the alien seeks, is  not available.


4
Former sec.236(e) of the Immigration and  Nationality Act, 8 U.S.C. sec.1226(e) (1994 ed.),  applies to persons who, like Carrera, were  subject to an order of exclusion when the new  legislation took full effect on April 1, 1997.  Under sec.236(e) an excludable alien who has  committed an aggravated felony (a class that  includes Carrera) must be taken into custody, and  the Attorney General "shall not release such  felon from custody" unless the Attorney General  determines not only (1) that the alien's native  land has "denie[d] or unduly delay[ed] acceptance  of the return" (sec.236(e)(2), incorporating 8  U.S.C. sec.1253(g)) but also (2) "that the alien  will not pose a danger to the safety of other  persons or to property" (sec.236(e)(3)(C)) if  released. Carrera satisfies condition (1), but  the Attorney General has determined that he does  not satisfy condition (2). He is entitled to a  writ of habeas corpus only if the second  condition violates the Constitution. (A court  might in principle issue the writ after  concluding that the Attorney General's procedures  for making this determination are defective, and  Carrera advances such an argument. But his  convictions, which are not subject to collateral  attack here, see Custis v. United States, 511 U.S. 485 (1994), support the decision, and we  therefore need not determine what procedures are  called for when the excludable alien has not been  convicted of a crime following his arrival in the  United States.)


5
Almost fifty years ago, the Supreme Court held  that an excludable alien may be detained  indefinitely when his country of origin will not  accept his return. Shaughnessy v. United States  ex rel. Mezei, 345 U.S. 206 (1953). Several  Justices in more recent years have expressed  unease with that decision, but it is conclusive  in the courts of appeals. It is therefore not  surprising that at least five appellate courts  have rejected constitutional challenges, similar  to Carrera's, brought by others who arrived on  the Mariel boatlift. See Guzman v. Tippy, 130 F.3d 64 (2d Cir. 1997); Palma v. Verdeyen, 676 F.2d 100 (4th Cir. 1982); Gisbert v. Attorney  General, 988 F.2d 1437, amended, 997 F.2d 1122  (5th Cir. 1993); Barrera-Echavarria v. Rison, 44 F.3d 1441 (9th Cir. 1995) (en banc); Garcia-Mir  v. Meese, 788 F.2d 1446 (11th Cir. 1986). See  also Chi Thon Ngo v. INS, 192 F.3d 390 (3d Cir.  1999). The only arguably contrary decision,  Rodriguez-Fernandez v. Wilkinson, 654 F.2d 1382  (10th Cir. 1981), has not garnered adherents and  is of doubtful vitality in its own circuit. Duy  Dac Ho v. Greene, 204 F.3d 1045 (10th Cir. 2000).  Given Shaughnessy there is little point in  elaborate discussion by an inferior court.  Carrera is not constitutionally entitled to  release.


6
Carrera advances some additional arguments, such  as a contention that the Attorney General did not  follow the Administrative Procedure Act when  promulgating the regulations under which Mariel  Cubans may apply for parole, see 8 C.F.R.  sec.212.12, and that the United States violated  a supposed contract under which he would become  a citizen five years after arriving. Arguments of  the former kind are not appropriate under  sec.2241, and the latter is untenable:  citizenship depends on abiding by the laws of the  United States, which Carrera has not done. A  demand for citizenship, moreover, is squarely  foreclosed by sec.1252(g): In this respect, at  least, the jurisdictional dismissal was correct,  because Carrera's quest for citizenship amounts  to a collateral attack on the 1990 exclusion  order.


7
The judgment of the district court is vacated,  and the case is remanded with instructions to  dismiss the petition for want of jurisdiction to  the extent Carrera seeks citizenship, and  otherwise to deny the petition on the merits.